42 F.3d 1403
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Baldomero GUZMAN-QUINTERO, Defendant-Appellant.
No. 92-50550.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 14, 1994.*Decided Nov. 18, 1994.

1
Before:  WALLACE, Chief Judge;  GOODWIN and NORRIS, Circuit Judges


2
MEMORANDUM**


3
Baldomero Guzman-Quintero appeals his conviction following entry of a guilty plea to conspiracy to possess methamphetamine with intent to distribute, in violation of 21 U.S.C. Secs. 846, 841(a)(1), and use of a firearm during the commission of a drug trafficking crime, in violation of 18 U.S.C. Sec. 924(c)(1).  Guzman-Quintero contends his conviction should be reversed because the district court accepted his guilty plea without determining that he understood the constitutional rights he was waiving by pleading guilty, as required by Fed.R.Crim.P. 11(c)(3).  We have jurisdiction under 28 U.S.C. Sec. 1291 and affirm.


4
Guzman-Quintero, who was represented by counsel during the plea proceedings and at sentencing, raises this claim for the first time on appeal.  "As a general rule, we will not consider issues raised for the first time on appeal."  United States v. Rubalcaba, 811 F.2d 491, 493 (9th Cir.), cert. denied, 484 U.S. 832 (1987).  Guzman-Quintero has failed to satisfy any of the exceptions to this rule.  See id.   He has not shown that exceptional circumstances prevented him from raising the issue in the district court, nor has he demonstrated that had he raised the issue in a motion to withdraw his guilty plea, the government would not have made new arguments or requested that the district court make additional factual findings.  See id.   The issue did not arise due to a change in the law during the pendency of this appeal.  See United States v. Gallegos-Gonzalez, 3 F.3d 325, 328 (9th Cir.1993).  Accordingly, we decline to consider the merits of Guzman-Quintero's Rule 11 claim.  See id  ;  Rubalcaba, 811 F.2d at 493.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3